t c memo united_states tax_court madison recycling associates david a beldon robert t boyd douglas c brandon stewart pierce brown lloyd e busch david j d’antoni john h delaney jr daniel c greer gerald o henderson charles d hoertz estate of joseph kessel thomas p korehle josiah o low iii robert j ripston howard s siever lavonne f siever james w simpson jr r barry uber lillian d williams partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date gillard b johnson iii for petitioners john r mikalchus and maureen t o’brien for respondent memorandum findings_of_fact and opinion gerber judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rules - and ' the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to madison recycling associates madison for the year the issue to be decided is whether the period of limitations for assessing any income_tax attributable to any partnership_item or affected_item for madison’s taxable_year expired prior to the issuance of the fpaa findings_of_fact some of the facts have been stipulated and are so found madison’s principal_place_of_business was in new york new york when the petition was filed in this case madison’s form_1065 u s partnership return of income the information_return was filed with the internal_revenue_service at the brookhaven service_center holtsville new york on date the return was prepared by h w freedman co and signed by richard roberts roberts who at the time was madison’s tax_matters_partner tmp and general_partner at the time that madison’s return was prepared and filed harris w freedman freedman and shaye jacobson jacobson were section references are to the internal_revenue_code_of_1986 as amended and in effect during the relevant periods rule references are to the tax_court rules_of_practice and procedure certified public accountants licensed to practice in new york and partners in h w freedman co in date jacobson purchased freedman’s interest in h w freedman co in the irs determined that roberts had violated sec_6700 by promoting and selling limited_partnership interests in plastics recycling partnerships the partnerships pursuant to sec_7408 on date the united_states filed a civil complaint in the u s district_court for the district of massachusetts seeking an injunction against roberts and other promoters of the partnerships on the same day in accordance with a consent agreement signed by roberts on date the court issued a permanent injunction against roberts and other promoters to prevent them from further organizing promoting or selling abusive tax_shelters see announcement of injunctions under sec_7408 of the code 1985_1_cb_671 roberts moved to paris france sometime during apparently he has continued to live there ever since in date respondent assessed a sec_6700 civil penalty of dollar_figure against roberts for his role in the promotion of the partnerships the examination of madison’s tax_year began sometime in on date roberts freedman and jacobson signed a form_2848 power_of_attorney and declaration of representative - in which roberts appointed freedman and jacobson as his attorneys-in-fact in connection with that examination jacobson as attorney-in-fact for roberts signed two forms 872-p consent to extend the time to assess tax attributable to items of a partnership the first signed by him on date extended the period of limitations for assessments related to madison’s tax_year to date the second signed by him on date extended the period to date sometime between august and october of while the examination of madison’s tax_year wass in process respondent initiated a criminal tax investigation of roberts the special_agent assigned to conduct the criminal investigation did not contact roberts who was then in france during the criminal investigation on date the criminal investigation of roberts was discontinued without a recommendation that roberts be prosecuted for any tax-related crimes opinion madison is a partnership subject_to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and therefore the treatment of partnership items is determined at the partnership level the parties now are in agreement with respect to the adjustments made - in the fpaa but disagree as to whether the fpaa was timely in general the period for assessing any income_tax attributable to any partnership_item or affected_item fora partnership taxable_year will not expire before the date which i sec_3 years after the later of the date on which the partnership files its information_return for the taxable_year in guestion or the last day for filing such return for such year without extensions see sec a the period may be extended if the partnership’s tmp or any other person authorized by the partnership in writing to enter into such an agreement enters into a timely extension agreement with the internal_revenue_service sec b b in this case madison’s information_return was filed on date with respect to that return the 3-year period for assessing any income_tax with respect to any person which is attributable to any partnership_item or affected_item expired on date sec a see sec_1 1l e income_tax regs taken in sequence the two forms 872-p the consents signed by jacobson as attorney-in-fact for roberts extended until date the period of limitations for making assessments attributable to madison’s the adjustments in this case arise from transactions similar to those discussed in provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir -- - tax_year if the consents are valid the fpaa is timely and the period of limitations for making assessments attributable to madison’s tax_year remains in suspense pursuant to section d if the consents are not valid the period of limitations for making assessments attributable to madison’s tax_year expired before the fpaa was issued petitioners relying upon 147_f3d_221 2d cir revg and remanding transpac drilling venture v commissioner tcmemo_1994_26 argue that the consents are invalid petitioners point out that roberts had previously been the subject of sec_6700 sanctions and was under criminal investigation at the time that the consents were signed according to petitioners a conflict of interest legally removed roberts’ authority to act personally or through his attorney-in-fact on behalf of madison in transpac drilling venture the irs began a civil examination of the transpac partnerships in the latter part of in date a criminal_referral was made the promoter and the tax matters partners of the transpac partnerships were the targets in the ensuing criminal tax investigation sometime during the course of the criminal petitioners also argue that the power_of_attorney did not give jacobson the authority to extend the period of limitations for madison’s taxable_year we have previously considered and rejected that argument in madison recycling associates v commissioner tcmemo_1992_605 - investigation the tax matters partners became cooperating government witnesses in the investigation of the promoter a convicted tax felon in exchange for their cooperation the tax matters partners were granted immunity from prosecution or offered suspended sentences while the criminal investigation was proceeding the irs pursued a civil examination of the transpac partnerships because the statute_of_limitations applicable to the civil examination was about to expire the irs solicited consents from the limited partners but most refused the irs then approached the tax matters partners---who at this point were targets of the ongoing criminal investigation---and solicited and received consents from them on behalf of the transpac partnerships see id pincite in transpac drilling venture the court_of_appeals for the second circuit found that the tax matters partners who signed the consents had a powerful incentive to ingratiate themselves to the government since their grants of immunity or sentencing agreements depended upon their cooperation with the government id pincite the court_of_appeals further found that the criminal investigation created an overwhelming pressure on the tmps to ignore their fiduciary duties to the limited partners and determined that if serious conflicts exist a tmp may be barred from acting on behalf of the partnership id the facts of transpac drilling venture are distinguishable from the facts of this case unlike the tax matters partners in transpac drilling venture nothing here suggests that the consents were agreed to because roberts acting personally or through his attorney-in-fact had a powerful incentive to ingratiate himself with the government nothing suggests that roberts was a prospective government witness against other promoters of plastics recycling partnerships nothing suggests that the consents were agreed to in return for some grant of immunity or sentencing agreements that depended upon roberts’ cooperation with the government indeed there is no evidence that roberts or his attorney-in-fact was aware of the criminal tax investigation at the time the consents were signed unless he was aware of the existence of the criminal investigation against him we fail to see how roberts acting personally or through his attorney-in-fact could have been influenced by personal concerns in a such a way that he could not properly discharge his fiduciary duties to the limited partners of madison see agri-cal venture associates v commissioner tcmemo_2000_271 we also disagree with petitioners’ suggestion that the sec_6700 proceedings resulted in a conflict of interest those proceedings had been completed and the sec_6700 sanctions were imposed prior to the time that the consents were executed by jacobson see 114_tc_115 the mere existence of an investigation’ targeting the tax_matters_partner does not in and of itself ‘subvert a tax matters partner’s judgment and bend him to the government’s will in dereliction of his fiduciary duties to his partners ’ phillips v commissioner supra pincite quoting olcsvary v united_states bankr e d tenn see also agri-cal venture associates v commissioner supra consequently without more we reject petitioners’ contention that the completed sec_6700 proceedings or the criminal tax investigation targeting roberts caused him to lose his authority to act on behalf of madison due to a conflict of interest it follows that the consents are not rendered invalid on that ground because the fpaa was issued within the period contemplated by the consents the fpaa was timely and we so hold to reflect the foregoing and the agreement of the parties with respect to the adjustments made in the fpaa decision will be entered under rule
